In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                          No. 11-145V
                                       Filed: May 7, 2013

*************************************              NOT TO BE PUBLISHED
ANTONIO HERNANDEZ,                         *
                                           *
                                           *       Special Master Zane
                                           *
                                           *       Stipulation; attorneys’ fees and costs
         Petitioner,                       *
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
         Respondent.                       *
                                           *
*************************************
Isaiah Richard Kalinowski, Maglio Christopher and Toale, Sarasota, FL, for Petitioner;
Chrysovalantis Panagiotis Kefalas, United States Dep’t of Justice, Washington, DC, for
Respondent.

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On May 7, 2013, the parties in the above-captioned case filed a Stipulation of Attorneys’
Fees and Costs (“Stipulation”) memorializing their agreement as to the appropriate amount of
attorneys’ fees and costs in this case. Petitioner requests a total award of $19,286.30, to which
Respondent does not object. Petitioner’s counsel represents that Petitioner incurred no personal


1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review of a timely motion to redact, agrees that the
identified material fits within the categories listed above, the Special Master shall redact such
material from public access. 42 U.S.C. § 300aa-12(d)(4); Vaccine Rule 18(b).
litigation costs. In accordance with 42 U.S.C. § 300aa-15(e), the undersigned awards the amount
to which Respondent does not object.

         Petitioner, Antonio Hernandez, alleged that he suffered from Guillain-Barré Syndrome
(“GBS”), as a consequence of his receipt of the influenza (“flu”) vaccine, which vaccine is
contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a), and which he received on or about
October 2, 2008. Petitioner alleged that he experienced the residual effects of this injury for more
than six months. Petitioner also represented that there have been no prior awards or settlement of
a civil action for these damages. Petitioner also alleged that the residual effects of this injury for
more than six months and that he has not otherwise received compensation for such injuries. A
decision awarding compensation based upon the parties’ stipulation was entered on November
19, 2012.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because Petitioner had been awarded
compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated amount of $19,286.30, in
attorneys’ fees and costs, is reasonable based on the stage at which this matter was settled.
Based on the request’s reasonableness and pursuant to Vaccine Rule 13, the undersigned
GRANTS the parties’ request as outlined in the Stipulation. The judgment shall reflect that
Petitioner is awarded attorneys’ fees and costs as follows:

       in a check made payable jointlyto Petitioner (Antonio Hernandez) and Petitioner’s
       counsel (Isaiah Richard Kalinowski of the law firm Maglio Christopher and Toale),
       the amount of $19,286.30, pursuant to 42 U.S.C. § 300aa-15(e). The check for
       attorneys’ fees and costs shall be mailed directly to the main office of Maglio
       Christopher and Toale, located at 1605 Main Street, Suite 710, Sarasota, Florida
       34236.

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                                              s/ Daria Zane
                                                              Daria J. Zane
                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                  2